Citation Nr: 1203860	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-33 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating higher than 10 percent for left leg sciatica.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978 and from March 1982 to March 1998.  He received the Joint Service Commendation Medal and Navy Commendation Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans' Affairs (VA) Appeals Management Center (AMC) in Washington, DC.  In that decision, the AMC granted service connection for left leg sciatica and assigned an initial 10 percent disability rating, effective January 28, 2004.  Jurisdiction over the Veteran's claim has remained with the RO in Nashville, Tennessee.

In April 2009, the Board remanded this matter for issuance of a statement of the case.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In January 2005 and July 2007, the agency of original jurisdiction (AOJ) contacted Dr. Green in Memphis, Tennessee and requested all available treatment records dated since December 2004.  In October 2007, the Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) for treatment provided by Dr. Green for left leg sciatica in October 2007. The most recent treatment record from Dr. Green in the Veteran's claims file is dated in May 2007.  However there is no evidence that any efforts were taken to obtain any additional treatment records from Dr Green following the July 2007 request. 

In December 2010, the Veteran submitted a signed and completed VA Form 21-4142 for treatment provided by Dr. Pillai for sciatica in November 2010.  He subsequently submitted treatment records dated in November 2010 from that treatment provider.  However there is no evidence that any efforts were taken to obtain any additional treatment records from Dr. Pillai and in a February 2011 statement (VA Form 9), the Veteran alluded to the fact that additional records from Dr. Pillai may be available.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  A remand is necessary to attempt to obtain any additional relevant records from Dr. Green and Dr. Pillai.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a neurological disability of the left lower extremity from Dr. Green from May 2007 to the present and from Dr. Pillai.  

All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

2.  If any newly obtained evidence indicates that there has been a change in the disability, the Veteran should be afforded a VA examination to evaluate the severity of the left leg sciatica.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


